Speir, J.— [Concurring.]
I also am of the opinion that the order be reversed. The reply was not required. Prior to the last amendment of the Code a reply to an answer was not necessary unless it sets up a counter-claim. Here there is no counter-claim. Before the last amendment to the Code the courts permitted the plaintiff to prove any matter in denial or avoidance of the answer when it sets up new matter. The two sections of the amended Code, 516 and 517, are only a codification of the decisions of the courts.